     Case 2:19-cv-04348-PSG-AGR Document 50 Filed 03/22/21 Page 1 of 8 Page ID #:346




 1
 2
                                                                3/22/2021
 3
                                                                     GGA


 4
 5                                                            link to dkt. 49
 6
 7
 8
 9
                               UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
12
13     SECURITIES AND EXCHANGE                Case No. 2:19-cv-04348-PSG-AGR
       COMMISSION,
14                                            FINAL JUDGMENT AS TO
                  Plaintiff,                  ISHMAIL CALVIN ROSS
15
16          vs.
17     DAVID N. OSEGUEDA, ISHMAIL
       CALVIN ROSS, aka CALVIN ROSS,
18     ZACHARY R. LOGAN, and JESSICA
       SNYDER, fka JESSICA
19     GUTIERREZ,
20
                  Defendants.
21
22
23
24
25
26
27
28
     Case 2:19-cv-04348-PSG-AGR Document 50 Filed 03/22/21 Page 2 of 8 Page ID #:347




 1          The Securities and Exchange Commission having filed a Complaint and
 2    Defendant Ishmail Calvin Ross having entered a general appearance; consented to the
 3    Court’s jurisdiction over Defendant and the subject matter of this action; consented to
 4    entry of this Judgment without admitting or denying the allegations of the Complaint
 5    (except as to jurisdiction and except as otherwise provided herein in paragraph VIII);
 6    waived findings of fact and conclusions of law; and waived any right to appeal from
 7    this Judgment:
 8                                                  I.
 9          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
10    permanently restrained and enjoined from violating, directly or indirectly, Section
11    10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C.
12    § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
13    any means or instrumentality of interstate commerce, or of the mails, or of any
14    facility of any national securities exchange, in connection with the purchase or sale of
15    any security:
16          (a)       to employ any device, scheme, or artifice to defraud;
17          (b)       to make any untrue statement of a material fact or to omit to state a
18          material fact necessary in order to make the statements made, in the light of the
19          circumstances under which they were made, not misleading; or
20          (c)       to engage in any act, practice, or course of business which operates or
21          would operate as a fraud or deceit upon any person.
22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24    binds the following who receive actual notice of this Judgment by personal service or
25    otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
26    (b) other persons in active concert or participation with Defendant or with anyone
27    described in (a).
28

                                                         1
     Case 2:19-cv-04348-PSG-AGR Document 50 Filed 03/22/21 Page 3 of 8 Page ID #:348




 1                                               II.
 2          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
 3    Defendant is permanently restrained and enjoined from violating Section 17(a) of the
 4    Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
 5    of any security by the use of any means or instruments of transportation or
 6    communication in interstate commerce or by use of the mails, directly or indirectly:
 7          (a)    to employ any device, scheme, or artifice to defraud;
 8          (b)    to obtain money or property by means of any untrue statement of a
 9          material fact or any omission of a material fact necessary in order to make the
10          statements made, in light of the circumstances under which they were made,
11          not misleading; or
12          (c)    to engage in any transaction, practice, or course of business which
13          operates or would operate as a fraud or deceit upon the purchaser.
14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
15    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
16    binds the following who receive actual notice of this Judgment by personal service or
17    otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
18    (b) other persons in active concert or participation with Defendant or with anyone
19    described in (a).
20                                              III.
21          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
22    Defendant is permanently restrained and enjoined from violating Section 5 of the
23    Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any
24    applicable exemption:
25          (a)    Unless a registration statement is in effect as to a security, making use of
26          any means or instruments of transportation or communication in interstate
27          commerce or of the mails to sell such security through the use or medium of
28          any prospectus or otherwise;

                                                       2
     Case 2:19-cv-04348-PSG-AGR Document 50 Filed 03/22/21 Page 4 of 8 Page ID #:349




 1          (b)    Unless a registration statement is in effect as to a security, carrying or
 2          causing to be carried through the mails or in interstate commerce, by any
 3          means or instruments of transportation, any such security for the purpose of
 4          sale or for delivery after sale; or
 5          (c)    Making use of any means or instruments of transportation or
 6          communication in interstate commerce or of the mails to offer to sell or offer to
 7          buy through the use or medium of any prospectus or otherwise any security,
 8          unless a registration statement has been filed with the Commission as to such
 9          security, or while the registration statement is the subject of a refusal order or
10          stop order or (prior to the effective date of the registration statement) any
11          public proceeding or examination under Section 8 of the Securities Act [15
12          U.S.C. § 77h].
13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
14    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
15    binds the following who receive actual notice of this Judgment by personal service or
16    otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
17    (b) other persons in active concert or participation with Defendant or with anyone
18    described in (a).
19                                                IV.
20          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
21    Defendant is permanently barred from participating in an offering of penny stock,
22    including engaging in activities with a broker, dealer, or issuer for purposes of
23    issuing, trading, or inducing or attempting to induce the purchase or sale of any penny
24    stock. A penny stock is any equity security that has a price of less than five dollars,
25    except as provided in Rule 3a51-1 under the Exchange Act [17 C.F.R. § 240.3a51-1].
26                                                V.
27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant
28    to Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and Section 20(e) of

                                                        3
     Case 2:19-cv-04348-PSG-AGR Document 50 Filed 03/22/21 Page 5 of 8 Page ID #:350




 1    the Securities Act [15 U.S.C. § 77t(e)], Defendant is prohibited, for 10 years
 2    following the date of entry of this Final Judgment, from acting as an officer or
 3    director of any issuer that has a class of securities registered pursuant to Section 12 of
 4    the Exchange Act [15 U.S.C. § 78l] or that is required to file reports pursuant to
 5    Section 15(d) of the Exchange Act [15 U.S.C. § 78o(d)].
 6                                               VI.
 7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
 8    is liable for disgorgement of $781,868.81, representing profits gained as a result of
 9    the conduct alleged in the Complaint, together with prejudgment interest thereon in
10    the amount of $56,469.93, and a civil penalty in the amount of $400,000 pursuant to
11    Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the
12    Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant shall satisfy this obligation by
13    paying $1,238,338.74 to the Securities and Exchange Commission within 30 days
14    after entry of this Final Judgment.
15           Defendant may transmit payment electronically to the Commission, which will
16    provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
17    be made directly from a bank account via Pay.gov through the SEC website at
18    http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
19    check, bank cashier’s check, or United States postal money order payable to the
20    Securities and Exchange Commission, which shall be delivered or mailed to
21          Enterprise Services Center
            Accounts Receivable Branch
22
            6500 South MacArthur Boulevard
23          Oklahoma City, OK 73169
24    and shall be accompanied by a letter identifying the case title, civil action number,
25    and name of this Court; Ishmail Calvin Ross as a defendant in this action; and
26    specifying that payment is made pursuant to this Final Judgment.
27          Defendant shall simultaneously transmit photocopies of evidence of payment
28    and case identifying information to the Commission’s counsel in this action. By

                                                       4
     Case 2:19-cv-04348-PSG-AGR Document 50 Filed 03/22/21 Page 6 of 8 Page ID #:351




 1    making this payment, Defendant relinquishes all legal and equitable right, title, and
 2    interest in such funds and no part of the funds shall be returned to Defendant. The
 3    Commission shall send the funds paid pursuant to this Final Judgment to the United
 4    States Treasury.
 5          The Commission may enforce the Court’s judgment for disgorgement and
 6    prejudgment interest by using all collection procedures authorized by law, including,
 7    but not limited to, moving for civil contempt at any time after 30 days following entry
 8    of this Final Judgment.
 9          The Commission may enforce the Court’s judgment for penalties by the use of
10    all collection procedures authorized by law, including the Federal Debt Collection
11    Procedures Act, 28 U.S.C. § 3001 et seq., and moving for civil contempt for the
12    violation of any Court orders issued in this action. Defendant shall pay post
13    judgment interest on any amounts due after 30 days of the entry of this Final
14    Judgment pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds,
15    together with any interest and income earned thereon (collectively, the “Fund”),
16    pending further order of the Court.
17          The Commission may propose a plan to distribute the Fund subject to the
18    Court’s approval. Such a plan may provide that the Fund shall be distributed
19    pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of
20    2002. The Court shall retain jurisdiction over the administration of any distribution
21    of the Fund and the Fund may only be disbursed pursuant to an Order of the Court.
22          Regardless of whether any such Fair Fund distribution is made, amounts
23    ordered to be paid as civil penalties pursuant to this Judgment shall be treated as
24    penalties paid to the government for all purposes, including all tax purposes. To
25    preserve the deterrent effect of the civil penalty, Defendant shall not, after offset or
26    reduction of any award of compensatory damages in any Related Investor Action
27    based on Defendant’s payment of disgorgement in this action, argue that [it, he, she]
28    is entitled to, nor shall he further benefit by, offset or reduction of such compensatory

                                                     5
     Case 2:19-cv-04348-PSG-AGR Document 50 Filed 03/22/21 Page 7 of 8 Page ID #:352




 1    damages award by the amount of any part of Defendant’s payment of a civil penalty
 2    in this action (“Penalty Offset”). If the court in any Related Investor Action grants
 3    such a Penalty Offset, Defendant shall, within 30 days after entry of a final order
 4    granting the Penalty Offset, notify the Commission’s counsel in this action and pay
 5    the amount of the Penalty Offset to the United States Treasury or to a Fair Fund, as
 6    the Commission directs. Such a payment shall not be deemed an additional civil
 7    penalty and shall not be deemed to change the amount of the civil penalty imposed in
 8    this Judgment. For purposes of this paragraph, a “Related Investor Action” means a
 9    private damages action brought against Defendant by or on behalf of one or more
10    investors based on substantially the same facts as alleged in the Complaint in this
11    action.
12                                              VII.
13           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
14    Consent is incorporated herein with the same force and effect as if fully set forth
15    herein, and that Defendant shall comply with all of the undertakings and agreements
16    set forth therein.
17                                             VIII.
18           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
19    purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
20    11 U.S.C. § 523, the allegations in the complaint are true and admitted by Defendant,
21    and further, any debt for disgorgement, prejudgment interest, civil penalty or other
22    amounts due by Defendant under this Judgment or any other judgment, order, consent
23    order, decree or settlement agreement entered in connection with this proceeding, is a
24    debt for the violation by Defendant of the federal securities laws or any regulation or
25    order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy
26    Code, 11 U.S.C. § 523(a)(19).
27
28

                                                       6
     Case 2:19-cv-04348-PSG-AGR Document 50 Filed 03/22/21 Page 8 of 8 Page ID #:353




 1                                               IX.
 2          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
 3    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
 4    Judgment.
 5                                                X.
 6          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
 7    Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and
 8    without further notice.
 9
10            March 22
      Dated: ______________, 2021
11                                            ____________________________________
                                              PHILIP S. GUTIERREZ
12                                            UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       7
